
	
		I
		112th CONGRESS
		2d Session
		H. R. 3975
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Rogers of
			 Michigan (for himself and Mr.
			 Markey) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title V of the Federal Food, Drug, and Cosmetic
		  Act to extend the provisions of the Pediatric Medical Device Safety and
		  Improvement Act.
	
	
		1.Extension of Pediatric
			 Medical Device Safety and Improvement Act
			(a)Humanitarian
			 device exemption extensionSection 520(m)(6)(A)(iv) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360j(m)(6)(A)(iv)) is amended by
			 striking 2012 and inserting 2017.
			(b)Demonstration
			 grants To improve pediatric device availabilitySection 305(e) of Pediatric Medical Device
			 Safety and Improvement Act (Public Law 110–85; 42 U.S.C. 282 note)) is amended
			 by striking 2012 and inserting 2017.
			(c)Effective date
			 for rule relating to tracking of pediatric uses of
			 devicesNotwithstanding subchapter II of chapter 5, and chapter
			 7, of title 5, the United States Code (commonly known as the
			 Administrative Procedures Act) and any other provision of law,
			 the proposed rule issued by the Commissioner of Food and Drugs entitled
			 Medical Devices; Pediatric Uses of Devices; Requirement for Submission
			 of Information on Pediatric Subpopulations That Suffer From a Disease or
			 Condition That a Device Is Intended to Treat, Diagnose, or Cure, 75
			 Fed. Reg. 16365 (April 1, 2010), shall take effect on January 1, 2013, unless
			 such Commissioner issues the final rule before such date.
			
